 

Exhibit 10.10

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), effective as of June 24,
2013 (the “Effective Date”), is entered into by and between SAExploration
Holdings, Inc. (formerly known as Trio Merger Corp.), a Delaware corporation
(the “Employer” or the “Company”), and Jeff Hastings, an individual residing in
Anchorage, Alaska (the “Executive”). The Employer and the Executive may be
referred to singularly as “Party” or collectively as “Parties.”

 

RECITALS

 

WHEREAS, the Employer wishes to offer employment to Executive and Executive
desires to be employed by Employer on the terms and conditions contained herein;

 

WHEREAS Employer acknowledges and rewards the value and loyalty of the Executive
and seeks to build and protect the Company’s stability, growth, customer base,
technology and other competitive advantages; and

 

WHEREAS, the Executive wishes to evidence his commitment to the Company and its
objectives;

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived
hereinafter, Employer and Executive hereby agree as follows:

 

AGREEMENTS

 

1.          Employment Term. The Employer hereby employs the Executive
commencing on the Effective Date and ending on the third anniversary thereafter;
provided, however, the Agreement shall automatically renew or extend for
consecutive terms of one (1) year, unless either Party gives prior written
notice to the other Party of its desire to terminate the Agreement at least 90
days prior to the expiration of the initial term or any renewal term (in any
event, the “Term”). Notwithstanding the foregoing, the Parties shall have the
termination rights as set forth in Section 5 of this Agreement. Termination of
this Agreement for any reason whatsoever by any Party shall have no effect on
the continued enforceability of any ancillary agreement, specifically including
the Non-Disclosure Agreement executed by Executive in favor of Employer
concurrently with this Agreement, (the “Non-Disclosure Agreement”). The
obligations of the Parties under Sections 5 through 25 shall survive according
to the terms of each provision. The Executive accepts such employment and agrees
to perform the services specified herein, all upon the terms and conditions
hereinafter stated.

 

Employment Agreement
Page 1

 

 

2.           Duties. The Executive shall serve in the position of Executive
Chairman of the Board and shall report to and be subject to the general
direction and control of the Board of Directors (“Board”) of the Company or its
designee. In such capacity he shall be responsible for the supervision of the
day to day operations of the Company and the implementation of its business
plans and strategies, in each case, subject to the Board and in accordance with
and subject to budgets approved from time to time by such Board. The Executive
shall perform such duties consistent with the Executive’s position, as well as
other related duties from time to time assigned to the Executive by the Board.
The Executive further agrees to perform, without additional compensation, such
other services for the Employer and for any of its affiliates as the Board shall
from time to time specify, if such services are of the nature commonly
associated with or similar to that of the Executive’s position with a company
engaged in activities similar to the activities engaged in by the Employer at
the time of execution of this Agreement. For purposes of the Non-Disclosure
Agreement and Sections 5 through 25, the term “Employer” shall be deemed to
include and refer to any and all affiliates of the Employer. The Executive
acknowledges and agrees that the Non-Disclosure Agreement executed
simultaneously herewith is hereby incorporated by reference herein and made a
part hereof and that the Non-Disclosure Agreement constitutes a material part of
this Agreement.

 

3.           Extent of Service. The Executive shall devote his full business
time, attention, and energy to the business of the Employer, and shall not be
engaged in any other business activity that competes with or detracts from the
business of the Employer during the Term of this Agreement. The foregoing shall
not be construed as preventing the Executive from making passive investments in
other businesses or enterprises, if (i) such investments will not require
services on the part of the Executive which would in any material way impair the
performance of his duties under this Agreement, or (ii) such other businesses or
enterprises are not engaged in any business competitive with the business of the
Employer or any of its affiliates. The Executive shall be based in the vicinity
of the Houston metropolitan area (or other area as may be agreed upon by the
Parties) and, subject to travel requirements as reasonably necessary to support
successful business development efforts and management of the business, shall
perform his services from a mutually agreed location in that area.

 

4.           Compensation and Benefits. As payment for the services to be
rendered by the Executive hereunder during the Term of this Agreement, the
Executive shall be entitled to receive the following:

 

(a)          an annual base salary at the rate of $489,000.00 a year (the “Base
Salary”), less deductions required by law, payable in accordance with the
Employer’s standard payroll schedule;

 

(b)          a monthly automobile allowance of $2,750.00 per month payable in
accordance with the Employer’s standard payroll schedule, and which shall be
subject to customary deductions and withholding; and

 

Employment Agreement
Page 2

 

 

(c)          participation in the Company’s 2013 Long Term Incentive Plan,
including performance cash awards at the rate of 50% to 150% (the “Target
Percentage”). Executive will be entitled to a guaranteed 50% annual performance
cash award and as much as 150% if certain executive goals are reached as
identified and approved by the Company’s Compensation Committee (the “Executive
Goals”), but not to exceed the maximum award permissible under the 2013 Long
Term Incentive Plan. The Target Percentage will be applied to twelve (12) times
the highest paid monthly base salary within the calendar year. The Executive
Goals for years 2013 and 2014 will be set by the Company’s Compensation
Committee under the 2013 Long Term Incentive Plan, and are anticipated to be
consistent with the EBITDA or other goals established in the merger transaction
with Trio Merger Corp. After 2014 the Executive Goals related to EBITDA may be
increased by the Company’s Compensation Committee no more than 25% per year
(which shall be adjusted proportionately in connection with any merger or
acquisition) and the Executive Goals as related to the Performance Criteria set
forth more fully in the 2013 Long Term Incentive Plan, including, but not
limited to Quality, Health, Safety and Environmental (“QHSE”) objectives which
will be set at the Oil & Gas Producers (“OGP”) level for each performance cash
award year, but in any event shall not exceed the maximum award permissible
under the 2013 Long Term Incentive Plan.

 

(d)          Executive will be entitled to participate, on the same basis
generally as other similarly situated employees of the Company, in all benefits
as may be offered by the Company from time to time;

 

(e)          reimbursement of reasonable expenses incurred by Executive in
accordance with such expense reimbursement policies of the Company;

 

(f)          Executive will be entitled to a guaranteed 5% annual salary
increase and as much as a 15% salary increase if the EBITDA objectives of the
Executive Goals are reached or exceeded;

 

(g)          Paid vacation of eight (8) weeks per year; and

 

(h)          Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
the Executive pursuant to this Agreement or any other agreement or arrangement
with the Company which is subject to recovery under any law, governmental
regulation or stock exchange listing requirement or policy of the Company
adopted to comply with any such law, regulation, or listing requirement, will be
subject to such deductions and requirements for repayment (“Clawback”) as may be
required to be made pursuant to such law, governmental regulation, stock
exchange listing requirement, or policy.

 

5.           Termination. Executive’s employment with Company under this
Agreement may be terminated in accordance with this Section 5. The date upon
which any such termination becomes effective shall be deemed the “Termination
Date”.

 

(a)          Termination by Company for Cause. Company may terminate Executive’s
employment with Company under this Agreement for Cause at any time without
notice and without any payment to Executive whatsoever, save and except for the
payment of any Base Salary and vacation accrued but unpaid up to the Termination
Date, if Executive engages in any of the following conduct (termination for
“Cause”):

 

Employment Agreement
Page 3

 

 

(i)          the breaching of any material provision of this Agreement after
Company has given Executive not less than 30 days written notice of such breach
and a period of not less than 30 days to correct, or cause to be corrected, such
breach;

 

(ii)         knowing and intentional misappropriation of funds or property of
Company or its affiliates;

 

(iii)        engaging in conduct, even if not in connection with the performance
of the duties hereunder, which might be reasonably expected to result in any
effect materially adverse to the interests of Company or any of its affiliates,
such as fraud, dishonesty, conviction (or a judicial finding of evidence
sufficient to convict) of any felony;

 

(iv)         failing to fulfill and perform the duties assigned to Executive in
accordance with the terms herein after Company has given Executive period of not
less than 15 days notice of such failure and a period of not less than 15 days
to correct, or cause to be corrected, such failure; and

 

(v)          failing to comply with corporate policies of Company or any of its
affiliates that are promulgated from time to time by Company, provided, however,
that Company shall not be unreasonably arbitrary in its enforcement of corporate
policies with respect to Executive.

 

(b)          Termination by Employee for Good Reason. Employee shall have good
reason (“Good Reason”) as defined below to resign his employment within sixty
(60) days following notice and receive the same payments as provided under
Section 5(d)(i), provided Employee has first provided written notice to Employer
of conduct warranting termination of Executive’s employment for Good Reason and
provided Employer a period of not less than thirty (30) days to cure such
conduct:

 

(i)          A material diminution in the nature and scope of the Employee’s
authorities or duties, including but not limited to a change in the Employee’s
reporting relationship, a required move of more than 50 miles, a reduction in
pay or removal from the Company’s Board of Directors; or

 

(ii)         A material breach of this Agreement by the Employer.

 

(c)          Termination by Executive Without Good Reason. Executive may
terminate his employment with Company at any time, for any reason, by providing
60 days’ advance written notice to Company, which may be waived in whole or in
part by Company. If Company waives the notice period in whole or in part,
Company shall pay the Base Salary for the portion of the notice period that has
been waived. Executive shall be entitled to payment of any Base Salary, out of
pocket expenses in accordance with Section 4(e) and vacation pay accrued up to
the Termination Date. Executive shall not be entitled to any accrued annual
bonus or other benefits.

 

Employment Agreement
Page 4

 

 

(d)          Termination by Company Without Cause. Company may terminate
Executive’s employment, without Cause as defined in Sections 5(a) in which case
Company shall pay Executive the following, less withholdings required by law:

 

(i)          all accrued but unpaid Base Salary to the Termination Date;

 

(ii)         all accrued but unpaid vacation pay to the Termination Date;

 

(iii)        payment equal to the previous 2 years’ bonuses paid to Executive,
plus a prorated portion of any bonus for the year of Executive’s termination in
an amount as provided under the Company’s Bonus Plan assuming a payment at the
highest level of participation of the Target Percentage. If a bonus payment was
not paid to Executive in any of those previous 2 years, this amount will be
calculated on the assumption that the bonus paid for any unpaid year was paid in
full based upon Executive’s participation level in the bonus plan;

 

(iv)         a severance amount equal to 24 months of Base Salary;

 

(v)          if the Executive timely and properly elects continuation coverage
under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the company
shall reimburse Executive for the monthly premiums associated with continuation
of Executive and his dependents’ insurance coverage. Such reimbursement shall be
paid to the Executive on the 3rd day of the month immediately following the
month in which the Executive timely remits the premium payment. The Executive
shall be eligible to receive such reimbursement until the earliest of (x) the 18
month anniversary of the Termination Date; (y) the date the Executive is no
longer eligible to receive COBRA continuation coverage; and (z) the date on
which the Executive becomes eligible to receive substantially similar coverage
from another employer; and

 

(vi)         Notwithstanding any provision of any restricted stock agreement
that might otherwise be to the contrary, immediate acceleration of all
restricted stock awards under the Company’s 2012 Stock Compensation Plan and
2013 Long-Term Incentive Plan, such that all restricted stock awards which have
not already vested, shall immediately vest as of the Termination Date.

 

Prior to, and as a condition to, receiving the payments in this Section 5(d),
Executive agrees to execute a full and final release in favor of Company, in a
form satisfactory to Company.

 

The above amounts will be paid in a single lump sum not later than fifty two
(52) days after the Termination Date subject to the fulfillment of the provision
of a full and final release no later than the end of such 52-day period, and
shall not be subject to the requirement of mitigation, nor reduced by any actual
mitigation by Executive. The right to receive any of the above payments shall be
forfeited if the required full and final release has not been received before
the end of the 52-day period. The payments referred to in Section 5(d) are
inclusive of any termination and/or severance payments that may be required
under applicable law.

 

Employment Agreement
Page 5

 

 

(e)          Change of Control. Within six (6) months following a Change of
Control of Company, should Company not renew or replace this Agreement with an
Agreement containing substantially the same or better terms, Executive shall be
entitled to receive termination payments as set out in Section 5(d), except that
the 52-day period payment shall not apply, but instead the payment shall be made
as a single lump immediately following the expiration of a six (6) month period
from the date Executive elected to terminate his employment with the Company.
For the purposes of this Section 5(d), “Change of Control” shall be defined as:
(i) it is defined in Section 1.01 of the Cyan Credit Agreement and in Section
One (a)(2) of the Amendment No. 1 to the Cyan Credit Agreement, provided such
Cyan Credit Agreement and amendments are in effect at the time of the Change in
Control; or (ii) if the Cyan Credit Agreement and all amendments thereto are not
in effect, then Change of Control shall be defined as: (A) a tender offer or
exchange offer is made and consummated for the ownership of at least fifty
percent (50%) of the outstanding voting securities of the Company; (B) the
Company is merged or consolidated with another entity and as a result of such
merger or consolidation, at least fifty percent (50%) of the outstanding voting
securities of the surviving or resulting entity is owned directly or indirectly
in the aggregate by a person or persons other than a person or persons who owned
at least fifty percent (50%) of the outstanding voting securities of the Company
immediately prior to such merger or consolidation; (C) the Company is liquidated
or otherwise sells or transfers all or substantially all of its assets to
another entity which is not wholly owned, directly or indirectly, by a person or
persons who own at least fifty percent (50%) or more of the outstanding voting
securities of the Company; or (D) a person, within the meaning of Section
3(a)(9) or Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
and in effect from time to time, acquires over fifty percent (50%) or more of
the outstanding voting securities of the Company (whether directly, indirectly,
beneficially or of record). Provided however, that a merger with Trio Merger
Corp. shall not be considered a Change of Control under this Section 5(e).

 

(i)          If any of the payments or benefits received or to be received by
the Executive (including, without limitation, any payment or benefits received
in connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement , or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and will be subject to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), the Company shall pay to the Executive, no
later than the time such Excise Tax is required to be paid by the Executive or
withheld by the Company, an additional amount equal to the sum of the Excise Tax
payable by the Executive, plus the amount necessary to put the Executive in the
same after-tax position (taking into account any and all applicable federal,
state and local excise, income or other taxes at the highest applicable rates on
such 280G Payments and on any payments under this Section 5(e)(i) or otherwise)
as if no Excise Tax had been imposed;

 

(ii)         All calculations and determinations under this Section 5(e) shall
be made by an independent auditing firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. For purposes of
making the calculations and determinations required by this Section 5(e), the
Tax Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and the Executive shall furnish the Tax Counsel with such information
and documents as the Tax Counsel may reasonably request in order to make its
determinations under this Section 5(e). The Company shall bear all costs the Tax
Counsel may reasonably incur in connection with its services.

 

Employment Agreement
Page 6

 

 

(f)          Death. Executive’s employment with Company under this Agreement
shall automatically terminate upon the death of Executive. Upon termination for
death, Executive or Executive’s estate shall only be entitled to (i) payment of
any portion of the Base Salary due to owing up to such date; (ii) payment of any
accrued but unused vacation pay; (iii) reimbursement of all out of pocket
expenses in accordance with Section 4(e); and (iv) notwithstanding any provision
of any restricted stock agreement that might otherwise be to the contrary,
immediate acceleration of all restricted stock awards under the Company’s 2012
Stock Compensation Plan and/or the Company’s 2013 Long Term Incentive Plan, such
that all restricted stock awards which have not already vested, shall
immediately vest as of the Termination Date.

 

(g)          Permanent Disability. In the event that Executive suffers a
Permanent Disability (as defined below), the employment of Executive may be
terminated by Company upon 90 days' notice to Executive; except that if the
termination of Executive’s employment would impair his ability to receive long
term disability benefits in whole or in part, Executive shall, in lieu of
termination, be placed on an unpaid leave of absence, it being understood,
however, that Executive shall not be entitled to re-employment by Company after
such leave of absence or when he ceases to be in receipt of such benefits. Upon
termination of employment for Permanent Disability, Executive or Executive’s
estate shall only be entitled to (i) payment of any portion of the Base Salary
due and owing up to such date; (ii) reimbursement of all expenses in accordance
with Section 4(e); (iii) payment for any accrued but unused vacation pay; and
(iv) notwithstanding any provision of any restricted stock agreement that might
otherwise be to the contrary, immediate acceleration of all restricted stock
awards under the Company’s 2012 Stock Compensation Plan and/or the Company’s
2013 Long Term Incentive Plan, such that all restricted stock awards which have
not already vested, shall immediately vest as of the Termination Date. For the
purposes of this Section 5(g), “Permanent Disability” means a mental or physical
disability whereby Executive:

 

(i)          is unable, due to illness, disease, mental or physical disability
or similar cause, to fulfill his obligations as an employee or officer of the
Company either for three consecutive months or for a cumulative period of 6
months out of 12 consecutive calendar months, or

 

(ii)         is declared by a court of competent jurisdiction to be mentally
incompetent or incapable of managing his affairs.

 

(h)          Resignation as Officer or Director Upon Termination. Upon
termination of his employment for any reason whatsoever, Executive shall
thereupon be deemed to have immediately resigned any position Executive may have
as an officer or director of Company together with any other office, position or
directorship which Executive may hold with any of its Affiliates. In such event,
Executive shall, at the request of Company, forthwith execute any and all
documents appropriate to evidence such resignations. Executive shall not be
entitled to any payments in respect of such resignations in addition to those
provided for herein.

 

Employment Agreement
Page 7

 

 

(i)          Survival. Notwithstanding the termination of the Executive’s
employment, or the manner of termination, the provisions of Sections 6 and 7 of
this Agreement and the Nondisclosure Agreement executed concurrently with this
Agreement shall survive such termination.

 

6.           Nondisclosure/Confidentiality Obligations. The parties contemplate
Executive providing executive services to the Company in connection with its
core business of providing effective acquisition of seismic data (the
“Business”). To facilitate Executive’s ability to perform these services,
Company agrees to provide Executive confidential, proprietary, trade secret
information regarding Company’s business strategies, plans, techniques and
processes, which are more fully set forth in certain Nondisclosure Agreements
executed concurrently with this Agreement (“Confidential Information”) which the
Company uses to compete in the marketplace, and Executive agrees not to use or
disclose such Confidential Information for any purpose other than to advance the
Company’s interests. Moreover, from time to time, subsidiary companies or
affiliates of Company may provide that entity’s confidential, proprietary
information which the Company uses to compete in the marketplace, to Executive
to facilitate Executive’s ability to provide services to the subsidiary
companies or affiliates, and Executive agrees not to use or disclose such
Confidential Information for any purpose other than to advance the subsidiary
companies or affiliate’s interests.

 

7.           One-Year Post-Employment Obligations.

 

At the option of Company, and in its sole discretion, Company may pay to
Executive an amount equal to twelve (12) months Base Salary plus annual
performance cash award under Section 4(c) of 100% in exchange for complying with
the covenants set out in this Section for twelve (12) months following the
Termination Date as follows:

 

(a)          Executive will not, as a competitor or on behalf of any competitor
of Company, directly or indirectly solicit or accept Business from any Customer
(as defined in the Non-Disclosure Agreement): (A) with whom Executive had
contact as a result of his duties with Company or its affiliates, and/or (B)
about whom Executive reviewed or obtained Confidential Information (as defined
in the Non-Disclosure Agreement) while performing services for Company or its
affiliates. The geographic limitation for this restriction is (1) any Company or
its affiliates’ territory in which Executive had a customer or service
assignment for Company or its affiliates in the twelve (12) month period
immediately preceding Executive’s Termination Date; and/or (2) any territory in
which Company or its affiliates, have customers or service assignments about
which Executive obtained Confidential Information during the term of this
Agreement.

 

(b)          Executive will not solicit, induce or attempt to induce any other
employee, agent or contractor of Company or its affiliates with whom Executive
worked or about whom Executive obtained Confidential Information in the twelve
(12) month period immediately preceding Executive’s Termination Date, to leave
the employ Company or its affiliates to work for a competitor of Company or its
affiliates in the same or similar capacity as the other Executive worked for
Company or its affiliates.

 

Employment Agreement
Page 8

 

  

If the Company does not choose to provide the consideration described in this
Section, then the Executive will have no obligations under this Section 7.

 

8.           Insurance. Employer agrees to maintain throughout the term of this
Agreement D&O coverage substantially similar in nature to its current D&O
coverage, providing coverage to Executive for those claims and causes of action
arising out the performance of Executive’s duties in the course and scope of his
employment under this Agreement.

 

9.           Notices. All notices, requests, consents, demands, or other
communications required or permitted to be given pursuant to this Agreement
shall be deemed sufficiently given when delivered either (i) personally with a
written receipt acknowledging delivery, (ii) by confirmed telefax, or (iii)
within three (3) business days after the posting thereof by United States first
class, registered or certified mail, return receipt requested, with postage fee
prepaid and addressed to the following:

 

If to Employer:            SAExploration Holdings, Inc. (formerly known as Trio
Merger Corp.)
3333—8th St. SE
Calgary, Alberta T2G 3A
Canada
Attn: VP Human Resources

 

If to Executive:            Jeff Hastings

4701 Golden Springs Cr.

Anchorage, Alaska 99507

 

Any Party, at any time, may designate additional or different addresses for
subsequent notices or communication by furnishing notice to the other Party in
the manner described above.

 

10.         Specific Performance. The Executive and Employer acknowledges that a
remedy at law for any breach or threatened breach of Section 6 or 7 of this
Agreement will be inadequate and that each Party may be entitled to specific
performance, injunctive relief, and any other remedies available to it for such
breach or threatened breach. If a bond is required to be posted in order for
either Party to secure an injunction, then the Parties stipulate that a bond in
the amount of One Thousand and No/100 Dollars ($1,000) will be sufficient and
reasonable in all circumstances to protect the rights of the Parties.

 

11.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provisions shall be ineffective to the extent
of such provision or invalidity only, without invalidating the remainder of such
provision or any remaining provisions of this Agreement.

 

Employment Agreement
Page 9

 

  

12.         Assignment. This Agreement may not be assigned by the Executive.
Neither the Executive, his spouse, nor their estates shall have any right to
encumber or dispose of any right to receive payments under this Agreement, it
being understood that such payments and the right thereto are nonassignable and
nontransferable.

 

13.         Binding Effect. Subject to the provisions of Section 12 above, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto,
the Executive’s heirs and personal representatives, and the successors and
assignees of the Employer.

 

14.         Prior Employment Agreements and Obligations. Executive represents
and warrants to the Employer that he has fulfilled all of the terms and
conditions of all prior employment agreements and employer policies to which he
may be a party or have been a party, and that at the time of execution of this
Agreement, the Executive is not a party to or otherwise restricted by any other
employment agreement, non-solicitation agreement, non-competition covenant,
confidentiality or nondisclosure agreement in any manner which would prevent
Executive from performing the services contemplated by this Agreement. Executive
represents and warrants that nothing contained in any agreement that he has with
any parties shall preclude Executive from performing all of his duties,
obligations and covenants as contained in this Agreement. Employer is entering
into this Agreement solely for the expertise and experience of Executive, and
Employer expressly forbids Executive from using or disclosing any confidential
information or trade secrets of any prior employer or other third party in
connection with Executive’s performance under this Agreement. Executive
represents and warrants to Employer that he has not and will not in the future,
take, use or disclose the confidential information or trade secrets of a
third-party for the benefit of Employer.

 

15.         Parol Evidence. This Agreement (and any other agreements
incorporated by reference herein) constitutes the sole and complete agreement
between the Parties hereto as to the matters contained herein, and no verbal or
other statements, inducements or representations have been made to or relied
upon by either Party, and no modification hereof shall be effective unless in
writing, signed, and executed in the same manner as this Agreement; provided,
however, that the amount of compensation to be paid to the Executive for
services to be performed for the Employer may be changed from time to time by
the Parties hereto by written agreement without in any other way modifying,
changing, or affecting this Agreement and the performance by the Executive of
any of the duties of his employment with the Employer.

 

16.         Waiver. Any waiver to be enforceable must be in writing and executed
by the Party against whom the waiver is sought to be enforced.

 

17.         Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the state
of Texas, Alaska, or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

 

Employment Agreement
Page 10

 

 

18.         Mutual Waiver of Jury Trial. THE EMPLOYER AND EXECUTIVE EACH WAIVE
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OR RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE. THE EMPLOYER AND THE EXECUTIVE EACH AGREE THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

19.         Attorneys’ Fees. If any litigation is instituted to enforce or
interpret the provisions of this Agreement or the transactions described herein,
the prevailing Party in such action shall be entitled to recover its reasonable
attorneys’ fees from the other Party or Parties hereto.

 

20.         Drafting. Each of the Parties hereto acknowledges that each Party
was actively involved in the negotiation and drafting of this Agreement and that
no law or rule of construction shall be raised or used in which the provisions
of this Agreement shall be construed in favor or against any Party hereto
because one is deemed to be the author thereof.

 

21.         Multiple Counterparts. This Agreement may be executed in multiple
counterparts, including by facsimile transmission and email in portable document
format, each of which shall have the force and effect of an original, and all of
which shall constitute one and the same agreement.

 

22.         Acknowledgment of Enforceability. Executive acknowledges and agrees
that this Agreement contains reasonable limitations as to time, geographical
area, and scope of activity to be restrained that do not impose a greater
restraint than is necessary to protect the goodwill or other business interest
of Employer. Therefore, Executive agrees that all restrictions are fairly
compensated for and that no unreasonable restrictions exist.

 

23.         Reconstruction of Agreement. Should a court of competent
jurisdiction or an arbitrator having jurisdiction declare any of the provisions
of this Agreement unenforceable due to any unreasonable restriction of time,
geographical area, scope of activity, or otherwise, in lieu of declaring such
provision unenforceable, the court, to the extent permissible by law, shall, at
the Employer’s request, revise or reconstruct such provisions in a manner
sufficient to cause them to be enforceable.

 

24.         Confidentiality. Executive acknowledges and agrees that the terms
and conditions and the financial details of this Agreement are confidential and
Executive agrees that he will not disclose the same to non-parties under any
circumstances unless compelled by law.

 

Employment Agreement
Page 11

 

 

25.         Counsel. Executive acknowledges that he is executing a legal
document that contains certain duties, obligations and restrictions as specified
herein. Executive furthermore acknowledges that he has been advised of his right
to retain legal counsel, and that he has either been represented by legal
counsel prior to his execution hereof or has knowingly elected not to be so
represented.

 

By signing below, the Executive acknowledges that he has received, read, and
agrees to adhere to the terms and conditions contained within this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

  

  EMPLOYER:       SAExploration Holdings, Inc. (formerly known as Trio Merger
Corp.)         By: /s/ Brian Beatty         Name: Brian Beatty         Title:
President/CEO         EXECUTIVE:         By: /s/ Jeff Hastings   Name: Jeff
Hastings

  



Employment Agreement
Page 12

 